 
Exhibit 10.5



SEVERANCE AGREEMENT


This AGREEMENT is made as of the 11th day of June, 2004, by and between Dynex
Capital, Inc., a Virginia corporation (the “Company”), and Stephen J. Benedetti
(the “Executive”).


The Board of Directors of the Company (the “Board”) believes it is in the best
interests of the Company to diminish the inevitable distraction of the Executive
by virtue of the personal uncertainties and risks in the event Executive
terminates his employment for Good Reason (as defined below) or is terminated by
the Company without Cause (as defined below) and to encourage the Executive’s
full attention and dedication to the Company currently, and to provide the
Executive with compensation and benefits arrangements upon such termination
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other
corporations.  The Executive currently serves as Chief Financial Officer,
Secretary and Treasurer of the Company and as its Principal Executive
Officer.  The Board has approved this Agreement and authorized its execution and
delivery on the Company’s behalf to the Executive.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.           Term.  The term of this Agreement shall commence on the date hereof
and shall continue for the duration of the Executive’s employment with the
Company (the “Term”).


2.           Certain Definitions.


(a)           “Change in Control” shall mean any of the following:


(i)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended) (a “Person”) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); or


(ii)           Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
con­sents by or on behalf of a Person other than the Board; or


(iii)           Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination,

 


 
 

--------------------------------------------------------------------------------

 



(A)           all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, at least 80% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be; or


(B)           no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; or


(C)           at least a majority of the members of the board of directors of
the corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or


(iv)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


Provided, however, that the provisions of item (iii) of this definition will not
apply to the recapitalization plan commenced by the Company on March 29, 2004,
and approved by its shareholders in April, 2004.


(b)           “Date of Termination” means (i) if the Executive’s employment is
terminated by the Company for Cause, or by the Executive for Good Reason, the
date of receipt of the Notice of Termination or any later date specified
therein, as the case may be, (ii) if the Executive’s employment is terminated by
the Company other than for Cause or for Good Reason, the date on which the
Company or the Executive notifies the other of such termination, as the case may
be, and (iii) if the Executive’s employment is terminated by reason of death or
disability, the date of death of the Executive or the effective date of the
disability, as the case may be.


(c)           The “Effective Date” shall mean the first date during the Term on
which an event occurs that give rises to Good Reason for termination of the
Executive’s employment with the Company.





 


 
Page 2

--------------------------------------------------------------------------------

 

3.           Termination of Employment.


(a)           Good Reason.  The Executive may terminate his employment during
the term for Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean any of the following:


(i)           the assignment to the Executive of any duties inconsistent with
the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities that are not at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the Effective Date, notwithstanding the Executive’s official title on
the Effective Date, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive, provided, however, that a dimunition in duties
shall not be deemed to occur solely as a result of the Executive no longer
performing those duties typically assoicated with that of a chief executive
officer of a public company;


(ii)           any failure by the Company to provide the Executive with
compensation and general benefits that are not at least commensurate in all
material respects with those provided to Executive immediately preceding the
Effective Date, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;


(iii)           the Company’s requiring the Executive to be based at any office
or location that is more than 50 miles from the location where the Executive was
employed immediately preceding the Effective Date, or the Company’s requiring
the Executive to travel on Company business for more than two weeks on average
per month after the Effective Date; or


(iv)           the occurrence of a Change of Control.


(b)           Without Good Reason.  The Executive may terminate his employment
during the term without Good Reason.


(c)           Cause.  The Company may terminate the Executive’s employment
during the term for Cause.  For purposes of this Agreement, “Cause” shall mean
any of the following:


(i)           the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), if, within
30 days of receiving a written demand for substantial performance from the Board
or the President of the Company which specifically identifies the manner in
which the Executive has not substantially performed his duties, the Executive
shall have failed to cure such performance or to take measures to cure the
performance, or


(ii)           the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

 


 
Page 3

--------------------------------------------------------------------------------

 



For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or a committee thereof, or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the
Company.  The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail.


(d)           Without Cause.  The Company may terminate the Executive other than
for Cause.


4.           Notice of Termination.  Any termination of Executive’s employment
by the Company for or without Cause, or by the Executive for or without Good
Reason, shall be communicated by a Notice of Termination to the other party. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
is other than the date of receipt of such notice (which date shall be not more
than thirty days after the giving of such notice).  The failure by the Company
or the Executive to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.


 
5.
Obligations of the Company upon Termination.



(a)           Good Reason or Without Cause.  If the Executive’s employment is
terminated by Executive for Good Reason, or by the Company without Cause, within
30 days after the Date of Termination, the Company shall pay to the Executive,
in cash or immediately available funds, a lump sum payment in cash equal to the
aggregate of the following amounts:


(i)           the sum of (A) the Executive’s annual base salary through the Date
of Termination to the extent not theretofore paid and (B) any bonuses to which
the Executive is entitled and to the extent not theretofore paid (the “Accrued
Obligations”); and


(ii)           the product of (A) the Executive's annual base salary immediately
prior to the Effective Date and (B) a fraction, the numerator of which is the
sum of (1) the number of months of Executive's employment with the Company and
(2) the number of months of Executive's employment with the Company divided by
five (rounded to the nearest whole month), and the denominator of which is 60;
and

 


 
Page 4

--------------------------------------------------------------------------------

 

(iii)           to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Company and its affiliated companies (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).


Executive also shall be fully vested in any options, stock appreciation rights,
stock awards, dividend equivalent rights, and any other form of incentive stock
compensation granted the Executive under the 2004 Stock Incentive Plan as of the
Date of Termination, death or disability.


In addition, if the Executive’s employment is terminated by Executive for Good
Reason, or by the Company without Cause, the Company shall be obligated to
provide continued coverage at the Company’s expense under the Company’s medical,
dental, life insurance and disability policies or arrangements with respect
Executive for a period of twelve months following the Date of Termination;
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility provided that the costs of obtaining such
medical and other welfare benefits is competitive to the costs of such benefits
to the Executive immediately prior to the termination of the Executive’s
employment.


(b)           Death.  If the Executive’s employment is terminated by reason of
the Executive’s death during the Term, this Agreement shall terminate without
further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations, the timely payment or
provision of Other Benefits and any payments that may be due Executive under the
2004 Stock Incentive Plan.  Accrued Obligations shall be paid to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash or immediately
available funds within 30 days of the Date of Termination.


(c)           Disability.  If the Executive’s employment is terminated by reason
of the Executive’s disability during the Term, this Agreement shall terminate
without further obligations to the Executive, other than for payment of Accrued
Obligations, the timely payment or provision of Other Benefits and any payments
that may be due Executive under the 2004 Stock Incentive Plan.  Accrued
Obligations shall be paid to the Executive in a lump sum in cash or immediately
available funds within 30 days of the Date of Termination.


(d)           Cause; Without Good Reason.


(i)           If the Executive’s employment shall be terminated for Cause during
the Term, this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay to the Executive (A) his annual base
salary through the Date of Termination, (B) any bonus to the extent already
earned by the Executive, but unpaid, (C) the amount of any compensation
previously deferred by the Executive, and (D) Other Benefits, in each case to
the extent theretofore unpaid.


(ii)           If the Executive voluntarily terminates employment during the
Term, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to the Executive, other than for Accrued Obligations
and the timely payment or provision of Other Benefits.  In such case, all
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination.

 


 
Page 5

--------------------------------------------------------------------------------

 



6.           Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company and for which the Executive
may qualify, nor, subject to Section 13(f), shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.


7.           Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.  The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”).


8.           Limitation on Benefits.  It is the intention of the parties that
payments to be made to the Executive pursuant to this Agreement and under any
other plan, agreement or arrangement maintained by the Company shall not
constitute "excess parachute payments" within the meaning of Section 280G of the
Code and any regulations thereunder.  If the independent accountants serving as
auditors for the Company on the Effective Date (or any other accounting firm
designated by the Company) determine that any payment or distribution by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) would be nondeductible by the Company under Section 280G of the Code
(and any successor provision) as amended from time to time, then the amounts
payable or distributable under this Agreement will be reduced to the maximum
amount which may be paid or distributed without causing such payments or
distributions to be nondeductible.  The determination shall take into account
(a) whether the payments or distributions are "parachute payments" under Section
280G, (b) the amount of payments and distributions under this Agreement or any
other plan, agreement or arrangement that constitute reasonable compensation,
and (c) the present value of such payments and distributions determined in
accordance with Treasury Regulations in effect from time to time.


9.           Successors.


(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.


(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 


 
Page 6

--------------------------------------------------------------------------------

 



(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


10.           Miscellaneous.


(a)           This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia without reference to principles of
conflict of laws.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.


(b)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:


If to the Executive:


 
Stephen J. Benedetti

 
________________

 
________________

 
Facsimile: __________________



If to the Company:


Dynex Capital, Inc.
4551 Cox Road, Suite 300
Glen Allen, Virginia 23060
Facsimile: 804-217-5860


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


(c)           The invalidity or unenforceability of any pro­vision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(d)           The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


(e)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 2(a) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.


(f)           The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of
Page 7

--------------------------------------------------------------------------------


the Executive by the Company is “at will” and, therefore, the Executive’s
employment may be terminated by either the Executive or the Company at any
time.  From and after the Date of Termination, this Agreement shall become
effective, and shall replace and supercede any existing employment agreement
between the Company and the Executive, to the extent its terms are more
advantageous to the Executive, except that any covenants contained in any prior
agreement between Executive and the Company restricting Executive’s ability to
compete with or to solicit the employees, clients or customers of the Company,
or to use or disclose any Confidential Information (as that term may defined in
any such agreement), shall remain in full force and effect.






[SIGNATURES ON FOLLOWING PAGE]



 


 
Page 8

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.


COMPANY:
DYNEX CAPITAL, INC.




By:         _____________________________________
Thomas B. Akin


Title:                      Chairman of the Board of Directors






EXECUTIVE:


__________________________________________
Stephen J. Benedetti




1000981.04
 
 
Page 9